Appellant predicates his motion on the proposition that our opinion is contrary to former decisions of this court, but we are referred to none. The following are a few cases which support our original opinion. Jetty v. State, 90 Tex. Crim. 346,235 S.W. 589; Snitz v. State, 100 Tex.Crim. R.,272 S.W. 464; Rylee v. State, 90 Tex.Crim. R., 236 S.W. 744; Reese v. State, 94 Tex.Crim. R., 249 S.W. 857, and under Note 23, Art. 667, Vernon's C. C. P., Volume 2, will be found collated thirty-two other cases.
The motion for rehearing is overruled.
Overruled. *Page 470